Exhibit 10.3





Restricted Stock Agreement


FOURTH AMENDED AND RESTATED REVLON, INC. STOCK PLAN


This RESTRICTED STOCK AGREEMENT (this "Agreement") is entered into between
REVLON, INC., a Delaware corporation (“Revlon” and, together with Revlon’s
affiliates, the “Company”), and the employee of the Company identified in the
Notice of Grant (as defined below) to which this Agreement relates (the
“Grantee”), subject to the Grantee's acceptance of this Agreement.
Revlon’s Compensation Committee (the “Committee”) has determined that the
objectives of the Fourth Amended and Restated Revlon, Inc. Stock Plan, as
amended (the “Plan”), will be furthered by granting to the Grantee shares of
Revlon, Inc. Class A common stock ("Common Stock"), subject to certain
restrictions, upon the terms and conditions hereinafter contained (“Restricted
Stock” or the "Restricted Stock Award").
In consideration of the foregoing and of the mutual undertakings set forth in
this Agreement, the Company and the Grantee agree as follows:
SECTION 1. Notice of Grant; Number of Shares. Subject to Section 10 of this
Agreement, the Company hereby grants to the Grantee the number of shares of
Restricted Stock as designated in the notice of grant from the Company which
accompanies the electronic distribution of this Agreement or the online award
summary referred to therein (the "Notice of Grant"). The Grantee shall not be
required to make any payment for the Restricted Stock.
SECTION 2. Restrictions.


(a) Lapse of Restrictions. Subject to the Plan and the other terms of this
Agreement, as set forth in the Notice of Grant, for so long as the Restricted
Stock Award shall not be cancelled pursuant to the terms of the Plan or this
Agreement, the restrictions relating to the Restricted Stock Award which is the
subject of this Agreement shall lapse as to one-fifth of the shares on each
March 15th following the grant date, until fully vested, which is the vesting
schedule for this grant established by the Committee. Notwithstanding the
foregoing, the restrictions relating to the Restricted Stock Award which is the
subject of this Agreement shall immediately lapse and such shares shall be
deemed fully vested upon a “Change of Control,” as defined in Schedule 1 hereto.


(b) Transfer Agent Action Upon Lapse of Restrictions. Upon the grant of the
Restricted Stock, the Company shall promptly instruct its transfer agent to
record the Restricted Stock as the property of the Grantee, subject to
restrictions. Upon the lapse of restrictions relating to the shares of
Restricted Stock, as set forth in Section 2 hereof, the Company shall promptly
instruct its transfer agent to eliminate any notation of the restrictions with
respect to the vested shares and to record such vested shares as outstanding,
with no restrictions.


(c) Limitations on the Sale of Vested Shares. Unless the Committee determines
otherwise, the Grantee shall not have the right to sell, assign, transfer,
pledge, hypothecate, encumber or otherwise dispose of the shares of Restricted
Stock granted pursuant to this Agreement, regardless of whether such shares have
vested, until the Grantee’s employment with the Company has ceased. Any attempt
to dispose of these shares in contravention of such restrictions shall be null
and void and without effect.
SECTION 3. Voting; Dividends. Prior to the date that restrictions lapse pursuant
to Section 2 of this Agreement, the Grantee shall have no right to vote and no
right to receive dividends or other distributions with respect to the Restricted
Stock. Subject to the restrictions set forth in the Plan and this Agreement,
from and after the date that restrictions lapse pursuant to Section 2 of this
Agreement, the Grantee shall possess all incidents of ownership of the shares of
Restricted Stock granted hereunder, including the right to receive dividends
with respect to such shares of Restricted Stock and the right to vote such
shares

Page 1



--------------------------------------------------------------------------------

Exhibit 10.3



of Restricted Stock, but only with respect to the shares of Restricted Stock for
which such restrictions have lapsed pursuant to Section 2 hereof.
SECTION 4. Taxes. The Grantee shall be responsible for paying to the Company
promptly upon request, and in any event at the time the Grantee recognizes
taxable income in respect of the Restricted Stock Award (which would include the
date when any shares of Restricted Stock vest pursuant to Section 2 hereof), an
amount equal to the taxes, if any, the Company determines it is required to
withhold under applicable tax laws with respect to the Restricted Stock, in the
manner of payment prescribed by the Company. Notwithstanding the foregoing,
unless and until the Company, in its discretion, allows or prescribes an
alternate method of tax withholding upon notice to the Grantee prior to any
given vesting date hereunder, the Company shall satisfy its applicable tax
withholding obligations associated with the Restricted Stock by withholding from
delivery upon the lapse of restrictions shares of Common Stock having a fair
market value (determined as of the date as to which the amount of tax to be
withheld is determined) equal to the amount of taxes which the Company
determines it is required to withhold under applicable tax laws. The Grantee
further agrees and acknowledges that all other taxes, duties and fees related to
the Restricted Stock must be paid directly by the Grantee to the appropriate
authorities, and that the Company may offset against any future compensation,
earnings, bonus, expense reimbursements or incentive compensation of any kind
amounts necessary to cover any tax withholding obligations of the Company
associated with the Restricted Stock which have not been accounted for in a
manner satisfactory to the Company. The Grantee may not make an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, with
respect to the grant of any shares of Restricted Stock hereunder.
SECTION 5. Termination of Employment.
(a)    Effective as of the date of the Grantee's termination of employment with
the Company for any reason, all Restricted Stock which is unvested or as to
which all restrictions have not lapsed as provided in Section 2 of this
Agreement shall be cancelled, except to the extent the Committee may otherwise
determine.
(b)    Nothing in the Plan or this Agreement shall confer upon the Grantee or
any other person the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of the
Grantee or any other person.


(c)    If the Grantee ceases employment with the Company and accepts employment
with a competitor in violation of the Company's Employee Agreement as to
Confidentiality and Non-Competition, as in effect from time to time (a copy of
which is available upon request from the Company's Chief Legal Officer), or any
other non-competition agreement or covenant executed by the Grantee, then the
value of any Restricted Stock which vested during the 12-month period prior to
the date of termination shall be repaid to the Company by the Grantee, in cash,
within 10 days of such acceptance of employment and the Company is hereby
authorized to deduct such amount from any other amounts otherwise due the
Grantee.
SECTION 6. Plan Provisions to Prevail. This Agreement shall be subject to all of
the terms and provisions of the Plan, as may be amended from time to time, which
are incorporated hereby and made a part hereof, including, without limitation,
the provisions of Section 2.9(c) of the Plan (generally prohibiting the sale of
shares not owned or immediately issuable and failure to duly deliver shares in
settlement), Section 3.2 of the Plan (generally relating to consents required by
securities and other laws), Section 3.5 of the Plan (relating to changes in
capitalization) and Section 3.11 of the Plan (generally relating to the effects
of certain reorganizations and other extraordinary transactions). Any term
defined in the Plan shall have the same meaning in this Agreement. In the event
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern. In the event there is any
inconsistency regarding the details of the grant between the records or
communications of the Company's outside Stock Plan Administrator and the
resolutions and/or minutes of the Committee authorizing the award(s) subject to
this

Page 2



--------------------------------------------------------------------------------

Exhibit 10.3



Agreement, the Committee's records shall prevail over the records,
communications, databases and online summaries or presentations of those grant
details furnished or maintained by the Company's outside Stock Plan
Administrator.


SECTION 7. Grantee’s Acknowledgment. By entering into this Agreement, the
Grantee agrees and acknowledges that (a) he/she has received, read and
understood a copy of the Plan, including Section 3.8(c) of the Plan (generally
relating to waivers of claims to continued exercise or vesting of awards,
damages and severance entitlements related to non-continuation of awards), and
this Agreement and accepts the shares of Restricted Stock upon all of the terms
thereof, and (b) that no member of the Committee shall be liable for any Plan
Action (as defined in the Plan), including without limitation any action or
determination made in good faith with respect to the Plan or any award
thereunder or under this Agreement. The Grantee has reviewed with his or her own
advisors the tax and other consequences of the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to all matters of this Agreement.


SECTION 8. Nontransferability Prior to Vesting. In addition to the provisions of
Section 2(c) of this Agreement, no shares of Restricted Stock granted to the
Grantee under this Agreement shall be assignable or transferable by the Grantee
(voluntarily or by operation of law) prior to the lapse of restrictions set
forth in the Plan and this Agreement, other than by will or by the laws of
descent and distribution.


SECTION 9. Legend on Certificates. The Grantee agrees that any certificate
issued for shares of Restricted Stock prior to the lapse of any outstanding
restrictions shall be inscribed with substantially the following legend:


This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer, contained in the Fourth Amended and Restated Revlon, Inc. Stock Plan,
as amended from time to time, and an agreement entered into between the
registered owner and Revlon, Inc. (the "Restrictions"). Any attempt to dispose
of these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation, encumbrance or otherwise, shall be
null and void and without effect.


SECTION 10. Conditions.


(a)    Notwithstanding anything contained in this Agreement to the contrary the
grant of the award pursuant to Section 1 hereof is conditioned upon and subject
to the Grantee's execution and delivery to the Company of an executed copy of
this Agreement (which may be electronically accepted by the Grantee pursuant to
processes prescribed by the Company).


(b)    By entering into this Agreement and as a condition for receiving the
grant of the award pursuant to Section 1 hereof, the Grantee agrees to fully
comply in all respects with the terms of the Company's Employee Agreement as to
Confidentiality and Non-Competition (a copy of which is available upon request
from the Company's Chief Legal Officer), whether or not the Grantee is a
signatory thereof, with the same effect as if the same were set forth herein in
full.
    
SECTION 11. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company's Chief Legal Officer at her or
his then current Revlon email address. Any notice to be given to the Grantee
hereunder shall be in writing and shall be addressed to the Grantee at the
address set forth below, or at such other address as the Grantee may hereafter
designate to the Company by notice as provided herein, or at such other address
of the Grantee on file with the Company’s human

Page 3



--------------------------------------------------------------------------------

Exhibit 10.3



resource or payroll records, whichever is later communicated. Subject to the
foregoing, notices hereunder shall be deemed to have been duly given when sent
by email or personal delivery, or three business days following delivery by
registered or certified mail, or on the next business day if sent via overnight
courier, in each case to the party entitled to receive the same in the manner
provided in this Section 11.
        
SECTION 12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 3.3 of the Plan and Section 8 of
this Agreement, the Grantee’s heirs and personal representatives.
        
SECTION 13. Governing Law. This Agreement shall be governed by the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state.


SECTION 14. Modifications to Agreement; Waivers. Subject to the other provisions
of this Agreement, this Agreement may not be altered, modified, changed or
discharged, except by a writing signed by or on behalf of both Revlon and the
Grantee. The failure of the Company to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.
SECTION 15.     Other Company Actions. Nothing contained in this Agreement shall
be construed to prevent the Company from taking any action which is deemed by it
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on the Restricted Stock Award granted under this Agreement.
Neither the Grantee nor any other person shall have any claim against the
Company as a result of any such action.
SECTION 16.     Committee Authority. The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the Committee as to any such matter of
interpretation, construction or administration shall be final, binding and
conclusive on all parties.
SECTION 17.    No Violation of Securities Laws; Securities Trading Policy.
(a)    The Company shall not be obligated to make any payment hereunder if such
payment, in the opinion of counsel for the Company, would violate any applicable
securities laws. The Company shall be under no obligation to register any shares
of Common Stock or any other property pursuant to any securities laws on account
of the transactions contemplated by this Agreement.
(b)    In addition to the provisions of Section 2(c) of this Agreement, the
Grantee understands and agrees that under the Company's Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time, a
copy of which is available upon request from the Company's Chief Legal Officer
(the "Trading Policy"), employees and Directors of the Company, including
Grantees of restricted stock, may be restricted from selling shares of
restricted stock after the restrictions lapse and during certain "restricted
periods." As of the date of this Agreement, the "restricted periods" commence on
the first day of each fiscal quarter of the Company (i.e., April 1, July 1,
October 1 and January 1) and continue until two business days after the public
release of the Company's earnings for the prior quarter (under the Trading
Policy, these periods may change from time to time, and the Company may impose
other restricted trading periods due to special circumstances).
SECTION 18.     Severability. Notwithstanding any other provision of this
Agreement, if any provision of this Agreement is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the

Page 4



--------------------------------------------------------------------------------

Exhibit 10.3



applicable laws, or if it cannot be construed or deemed amended without, in the
sole discretion of the Committee, materially altering the intent of the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
SECTION 19.    Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.
SECTION 20. Fractional Shares. Unless and until the Committee in its sole
discretion determines otherwise, no fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and unless and until the
Committee in its sole discretion determines that cash, other securities, or
other property shall be paid or transferred in lieu of any fractional shares,
any rights to any fractional share shall be canceled, terminated or otherwise
eliminated, without payment of any consideration.
SECTION 21.    Entire Agreement. This Agreement and the Plan contains the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations, written or oral, in respect thereto. Neither the Company nor
the Committee nor the Grantee have made any promises, agreements, conditions or
understandings, either orally or in writing, concerning the Restricted Stock
grant that are not included in this Agreement or the Plan.
SECTION 22. Miscellaneous. This Agreement is being furnished to the Grantee
electronically and shall not be enforceable by the Grantee unless and until it
has been electronically accepted by the Grantee via electronic acceptance
procedures established by the Company, as communicated to the Grantee in the
Notice of Grant (or otherwise in writing), and such acceptance has been logged
and validated by the Company. Once electronically accepted by the Grantee, the
effective date of this Agreement, for reference purposes, shall be the grant
date. The grant covered by this Agreement shall be void and of no force or
effect if this Agreement is not accepted timely by the Grantee.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
        REVLON, INC.


By: /s/ Lawrence B. Alletto
Name:    Lawrence B. Alletto
Title:
Executive Vice President, Chief Financial Officer and Chief Administrative
Officer



GRANTEE


By clicking "I Agree" or "Accepted" or words to that effect on the online award
acceptance tool made available to the Grantee by the Company or its Stock Plan
Administrator, as advised in the Notice of Grant, Grantee is acknowledging that
he/she has read this Agreement and all of the documents referred to herein and
is agreeing to abide by all of their terms.



Page 5



--------------------------------------------------------------------------------

Exhibit 10.3



SCHEDULE 1 TO RESTRICTED STOCK AGREEMENT


Change of Control


A "Change of Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:


(i)     any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
"beneficial ownership" of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided, that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);


(ii)     during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;


(iii)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity in which any Person, other than one or more Permitted
Holders is or becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this definition a Person
will be deemed to have "beneficial ownership" of all shares that any Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity's Voting
Stock, and the Permitted Holders "beneficially own" (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or


(iv)    a "Change of Control" shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation's 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.


Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions

Unassigned.0.0        

--------------------------------------------------------------------------------

Exhibit 10.3



continue to have substantially the same combined voting power of the Voting
Stock in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.


"Capital Stock" of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.


"Company" means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.


"8 5/8% Senior Subordinated Notes Due 2008" means Revlon Consumer Products
Corporation's 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.


"Permitted Holders" means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, "heirs")) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.


"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


"Preferred Stock," as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.


"Subordinated Obligations" has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation's 9½% Senior Notes due 2011.
"Voting Stock" means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.



Unassigned.0.0        